--------------------------------------------------------------------------------

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO LITHIUM
EXPLORATION GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

LITHIUM EXPLORATION GROUP, INC.

WARRANT TO PURCHASE SHARES OF COMMON STOCK

                     1.                      Issuance. In consideration of good
and valuable consideration as set forth in the Purchase Agreement (defined
below), including without limitation the Purchase Price (as defined in the
Purchase Agreement), the receipt and sufficiency of which are hereby
acknowledged by LITHIUM EXPLORATION GROUP, INC., a Nevada corporation (the
“Company”); VISTA CAPITAL INVESTMENTS, LLC, its successors and/or registered
assigns (the “Holder”), is hereby granted the right to purchase at any time on
or after the 180-day anniversary of the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the fifth anniversary
of the Issue Date occurs (the “Expiration Date”), 10,312,500 fully paid and
nonassessable shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), as such number of Warrant Shares
may be adjusted from time to time pursuant to the terms and conditions of this
Warrant to Purchase Shares of Common Stock (this “Warrant”). This Warrant is
being issued pursuant to the terms of that certain Securities Purchase Agreement
dated February 28, 2014, to which the Company and the Holder are parties (as the
same may be amended from time to time, the “Purchase Agreement”).

                     Unless otherwise indicated herein, capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.

                     This Warrant was originally issued to the Holder on
February 28, 2014 (the “Issue Date”).

                     2.                      Exercise of Warrant.

                                              2.1.                      General.

                                                                         (a)                     
This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the 180-day anniversary of the Issue Date and ending on the
Expiration Date. Such exercise shall be effectuated by submitting to the Company
(either by delivery to the Company or by email or facsimile transmission) a
completed and duly executed Notice of Exercise substantially in the form
attached to this Warrant as Exhibit A (the “Notice of Exercise”). The date such
Notice of Exercise is either faxed, emailed or delivered to the Company shall be
the “Exercise Date,” provided that, if such exercise represents the full
exercise of the outstanding balance of the Warrant, the Holder shall tender this
Warrant to the Company within five (5) Trading Days thereafter, but only if the
Warrant Shares to be delivered pursuant to the Notice of Exercise have been
delivered to the Holder as of such date. The Notice of Exercise shall be
executed by the Holder and shall indicate (i) the number of Warrant Shares (as
defined below) to be issued pursuant to such exercise, and (ii) if applicable
(as provided below), whether the exercise is a cashless exercise.

1

--------------------------------------------------------------------------------

                     For purposes of this Warrant, the term “Trading Day” means
any day during which the principal market on which the Common Stock is traded
(the “Principal Market”) shall be open for business.

                                                                         (b)
                     To the extent this Warrant is not previously exercised, and
if the Market Price of one Warrant Share is greater than the Exercise Price, the
Holder may elect to receive Warrant Shares, in lieu of a cash exercise, equal to
the value of this Warrant determined in the manner described below (or of any
portion thereof remaining unexercised) by surrender of this Warrant and a Notice
of Exercise, in which event the Company shall issue to Holder a number of Shares
computed using the following formula:

X = Y (A-B)
      A

Where X =   the number of Warrant Shares to be issued to Holder. Y =   the
number of Warrant Shares that the Holder elects to purchase under this Warrant
(at the date of such calculation). A =   the Market Price (at the date of such
calculation). B =   Exercise Price (as adjusted to the date of such
calculation).

                     For the purposes of this Warrant, the following terms shall
have the following meanings:

                     “Affiliate” shall mean an affiliate as such term is defined
in Rule 144 under the Securities Act of 1933, as amended (or a successor rule).

                     “Aggregate Exercise Price Payable” shall mean the product
of multiplying the number of Warrant Shares exercisable by the Exercise Price.

                     “Closing Price” shall mean the 4:00 P.M. last sale price of
the Common Stock on the Principal Market on the relevant Trading Day(s), as
reported by Bloomberg LP (or if that service is not then reporting the relevant
information regarding the Common Stock, a comparable reporting service of
national reputation selected by the Holder and reasonably acceptable to the
Company) (“Bloomberg”) for the relevant date.

                     “Deemed Issuance” means a requested conversion under the
Note that is not honored by the Company.

                     “Exercise Price” shall mean $0.06 per share of Common
Stock, subject to adjustments herein.

                     “Market Price” shall mean the Closing Price for the Common
Stock on the Trading Day that is two Trading Days prior to the Exercise Date.

                     “Note” shall mean that certain Convertible Promissory Note
issued by the Company to the Holder pursuant to the Purchase Agreement, as the
same may be amended from time to time, and including any promissory note(s) that
replace or are exchanged for such referenced promissory note.

                                                                         (c)                     
If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.

2

--------------------------------------------------------------------------------

                                                                         (d)                     
Upon the appropriate payment to the Company, if any, of the Exercise Price for
the Warrant Shares, together with the surrender of this Warrant (if required),
the Company shall promptly, but in no case later than the date that is three (3)
Trading Days following the date the Exercise Price is paid to the Company (or
with respect to a “cashless exercise,” the date that is three (3) Trading Days
following the Exercise Date) (the “Delivery Date”), provided that all DWAC
Eligible Conditions (as defined in the Note) are then satisfied, deliver or
cause the Company’s Transfer Agent to deliver the applicable Warrant Shares
electronically via the Deposit/Withdrawal at Custodian (“DWAC”) system to the
account designated by the Holder on the Notice of Exercise. If all DWAC Eligible
Conditions are not then satisfied, the Company shall instead issue and deliver
or cause to be issued and delivered (via reputable overnight courier) to the
address as specified in the Notice of Exercise, a certificate, registered in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder shall be entitled. For the avoidance of doubt, the Company has not
met its obligation to deliver Warrant Shares by the Delivery Date unless the
Transfer Agent has posted the shares for DWAC pickup and the Holder or its
broker, as applicable, has been notified of this availability, or if the DWAC
Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Warrant Shares no later than the close
of business on the relevant Delivery Date pursuant to the terms set forth above.

                                                                         (e)                     
If Warrant Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Transaction Documents, a late charge equal to the
greater of (i) $2,000.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to the Holder on a timely basis and to
which the Holder is entitled multiplied by (2) the Closing Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating this Warrant, per Trading Day until such Warrant Shares are delivered.
The Company shall pay any late charges incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of the Holder (without notice to the Company), such amount owed may be added to
the principal amount of the Note. Furthermore, in addition to any other remedies
which may be available to the Holder, in the event that the Company fails for
any reason to effect delivery of the Warrant Shares as required under subsection
(d) immediately above, the Holder may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to the Company, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the exercise of the relevant portion of this Warrant,
except that the late charge described above shall be payable through the date
notice of revocation or rescission is given to the Company.

                                                                         (f)                     
The Holder shall be deemed to be the holder of the Warrant Shares issuable to it
in accordance with the provisions of this Section 2.1 on the Exercise Date.

                                              2.2.                     
Ownership Limitation. If at any time after the Closing, the Buyer shall or would
receive shares of Common Stock in payment of interest or principal under Note,
upon conversion of Note, under the Warrant, or upon exercise of the Warrant, so
that the Buyer would, together with other shares of Common Stock held by it or
its Affiliates, own or beneficially own by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding 9.99% of the
number of shares of Common Stock outstanding on such date (the “Maximum
Percentage”), the Company shall not be obligated and shall not issue to the
Buyer shares of Common Stock which would exceed the Maximum Percentage, but only
until such time as the Maximum Percentage would no longer be exceeded by any
such receipt of shares of Common Stock by the Buyer. The foregoing limitations
are enforceable, unconditional and non-waivable and shall apply to all
Affiliates and assigns of the Buyer. Additionally, for so long as the Buyer or
any of its Affiliate own Securities, upon written request from the Buyer, the
Company shall post (or cause to be posted), the then-current number of issued
and outstanding shares of its capital stock to the Company’s web page located at
OTCmarkets.com (or such other web page approved by the Buyer).

3

--------------------------------------------------------------------------------

                     3.                      Mutilation or Loss of Warrant. Upon
receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) receipt of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
will execute and deliver to the Holder a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

                     4.                      Rights of the Holder. The Holder
shall not, by virtue of this Warrant alone, be entitled to any rights of a
stockholder in the Company, either at law or in equity, and the rights of the
Holder with respect to or arising under this Warrant are limited to those
expressed in this Warrant and are not enforceable against the Company except to
the extent set forth herein.

                     5.                      Certain Adjustments.

                                              5.1.                      Capital
Adjustments. If the Company shall at any time prior to the expiration of this
Warrant subdivide the Common Stock, by split-up or stock split, or otherwise, or
combine its Common Stock, or issue additional shares of its Common Stock as a
dividend, the number of Warrant Shares issuable upon the exercise of this
Warrant shall forthwith be automatically increased proportionately in the case
of a subdivision, split or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall also be made to the
Exercise Price, Market Price (in the event of a cashless exercise), and other
applicable amounts, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 5.1 shall become effective
automatically at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.

                                              5.2.                     
Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

4

--------------------------------------------------------------------------------

                                              5.3.                      Dilutive
Issuances. If the Company or any Subsidiary thereof, as applicable, at any time
while this Warrant is outstanding, shall sell or grant any option to purchase,
or sell or grant any right to re-price, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock, at an effective price per share less than the then
Exercise Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or
Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then the Exercise Price shall be
reduced and only reduced to equal the Base Share Price and the number of Warrant
Shares issuable hereunder shall be increased such that the Aggregate Exercise
Price Payable hereunder, after taking into account the decrease in the Exercise
Price, shall be equal to the Aggregate Exercise Price Prior to such adjustment.
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. Notwithstanding the foregoing, no adjustments shall be
made, paid or issued under this Section 5.3 in respect of an Exempt Issuance.
The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5.3, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5.3, upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder is entitled to receive a number of Warrant
Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise. Notice of
Adjustment. Without limiting any other provision contained herein, when any
adjustment is required to be made in the number or kind of shares purchasable
upon exercise of this Warrant, or in the Exercise Price, pursuant to the terms
hereof, the Company shall promptly notify the Holder of such event and of the
number of Warrant Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.

                                              5.4.                     
[Reserved]

                     6.                      Certificate as to Adjustments. In
each case of any adjustment or readjustment in the shares of Common Stock
issuable on the exercise of this Warrant, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder and any Warrant Agent (as defined
below) appointed pursuant to Section 8 hereof. Nothing in this Section 6 shall
be deemed to limit any other provision contained herein.

                     7.                      Transfer to Comply with the
Securities Act. This Warrant, and the Warrant Shares, have not been registered
under the 1933 Act. This Warrant, the Warrant Shares and any other security
issued or issuable upon exercise of this Warrant may only be sold, transferred,
pledged or hypothecated (other than to an Affiliate) if (a) there exists an
effective registration statement under the 1933 Act relating to such security or
(b) the Company has received an opinion of counsel reasonably satisfactory to
the Company that registration is not required under the 1933 Act. Until such
time as registration has occurred under the 1933 Act, each certificate for this
Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend, in form and substance
satisfactory to counsel for the Company, setting forth the restrictions on
transfer contained in this Section 7. Any such transfer shall be accompanied by
a transferor assignment substantially in the form attached to this Warrant as
Exhibit B (the “Transferor Assignment”), executed by the transferor and the
transferee and submitted to the Company. Upon receipt of the duly executed
Transferor Assignment, the Company shall register the transferee thereon as the
new Holder on the books and records of the Company and such transferee shall be
deemed a “registered holder” or “registered assign” for all purposes hereunder,
and shall have all the rights of the Holder.

5

--------------------------------------------------------------------------------

                     8.                      Warrant Agent. The Company may, by
written notice to the Holder, appoint an agent (a “Warrant Agent”) for the
purpose of issuing shares of Common Stock on the exercise of this Warrant
pursuant hereto, exchanging this Warrant pursuant hereto, and replacing this
Warrant pursuant hereto, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.

                     9.                      Transfer on the Company’s Books.
Until this Warrant is transferred on the books of the Company, the Company may
treat the Holder as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.

                     10.                      Notices. Any notice required or
permitted hereunder shall be given in the manner provided in the subsection
titled “Notices” in the Purchase Agreement, the terms of which are incorporated
herein by reference.

                     11.                      Supplements and Amendments; Whole
Agreement. This Warrant may be amended or supplemented only by an instrument in
writing signed by the parties hereto. This Warrant, together with the Purchase
Agreement and all the other Transaction Documents, taken together, contain the
full understanding of the parties hereto with respect to the subject matter
hereof and thereof and there are no representations, warranties, agreements or
understandings with respect to the subject matter hereof and thereof other than
as expressly contained herein and therein.

                     12.                      Governing Law. This Warrant shall
be governed by and interpreted in accordance with the laws of the State of
Nevada, without giving effect to the principles thereof regarding the conflict
of laws. The Company and, by accepting this Warrant, the Holder, each
irrevocably (a) consent to and expressly submit to the exclusive personal
jurisdiction of any state or federal court sitting in San Diego County,
California in connection with any dispute or proceeding arising out of or
relating to this Warrant, (b) agree that all claims in respect of any such
dispute or proceeding may only be heard and determined in any such court, (c)
expressly submit to the venue of any such court for the purposes hereof, and (d)
waive any claim of improper venue and any claim or objection that such courts
are an inconvenient forum or any other claim or objection to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. The Company and, by accepting this
Warrant, the Holder, each hereby irrevocably consent to the service of process
of any of the aforementioned courts in any such proceeding by the mailing of
copies thereof by reputable overnight courier (e.g., FedEx) or certified mail,
postage prepaid, to such party’s address as provided for herein, such service to
become effective ten (10) calendar days after such mailing. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

                     13.                      Remedies. The remedies at law of
the Holder of this Warrant in the event of any default or threatened default by
the Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and, without limiting any other
remedies available to the Holder in the Transaction Documents, law or equity, to
the fullest extent permitted by law, such terms may be specifically enforced by
a decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

6

--------------------------------------------------------------------------------

                     14.                      Counterparts. This Warrant may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Signature delivered via
facsimile or email shall be considered original signatures for purposes hereof.

                     15.                      Descriptive Headings. Descriptive
headings of the sections of this Warrant are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

                     16.                      Attorney’s Fees. In the event of
any litigation or dispute arising from this Warrant, the parties agree that the
party who is awarded the most money shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees and expenses paid by said prevailing party in
connection with the litigation and/or dispute without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair a court’s power to award fees
and expenses for frivolous or bad faith pleading.

                     17.                      Severability. Whenever possible,
each provision of this Warrant shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Warrant
shall be invalid or unenforceable in any jurisdiction, such provision shall be
modified to achieve the objective of the parties to the fullest extent permitted
and such invalidity or unenforceability shall not affect the validity or
enforceability of the remainder of this Warrant or the validity or
enforceability of this Warrant in any other jurisdiction.

[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, the Company has caused this Warrant to
be duly executed by an officer thereunto duly authorized.

Dated:

THE COMPANY:     LITHIUM EXPLORATION GROUP, INC.         By: [sign1.jpg] Name:
Alexander R. Walsh Title: Chief Executive Officer

[Signature page to Warrant]

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF WARRANT

TO: LITHIUM EXPLORATION GROUP, INC.   ATTN: __________________________   VIA FAX
TO: (  ) __________________________   VIA EMAIL TO: (  )
__________________________

                     The undersigned hereby irrevocably elects to exercise the
right, represented by the Warrant to Purchase Shares of Common Stock dated as of
February 28, 2014 (the “Warrant”), to purchase shares of the common stock,
$0.001 par value (“Common Stock”), of LITHIUM EXPLORATION GROUP, INC., and
tenders herewith payment in accordance with Section 2 of the Warrant, as
follows:

_______   CASH: $__________________________= (Exercise Price x Warrant Shares)  
    _______    Payment is being made by:     _______  enclosed check    
_______  wire transfer     _______  other         _______    CASHLESS EXERCISE:

Net number of Warrant Shares to be issued to Holder: ______*

* X = Y (A-B)
          A

Where X = the number of Warrant Shares to be issued to Holder.       Y =

the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

      A =  the Market Price (at the date of such calculation).       B =   
Exercise Price (as adjusted to the date of such calculation).

                     Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Warrant.

                     It is the intention of the Holder to comply with the
provisions of Section 2.2 of the Warrant regarding certain limits on the
Holder’s right to exercise thereunder. The Holder believes this exercise
complies with the provisions of such Section 2.2. Nonetheless, to the extent
that, pursuant to the exercise effected hereby, the Holder would have more
shares of Common Stock than permitted under Section 2.2, this notice should be
amended and revised, ab initio, to refer to the exercise which would result in
the issuance of the maximum number of such shares permitted under such
provision. Any exercise above such amount is hereby deemed void and revoked.

                     As contemplated by the Warrant, this Notice of Exercise is
being sent by facsimile or email to the fax number and officer indicated above.

--------------------------------------------------------------------------------

                     If this Notice of Exercise represents the full exercise of
the outstanding balance of the Warrant, the Holder either (1) has previously
surrendered the Warrant to the Company or (2) will surrender (or cause to be
surrendered) the Warrant to the Company at the address indicated above by
express courier within five (5) Trading Days after delivery or email or
facsimile transmission of this Notice of Exercise; provided that the Warrant
Shares to be delivered pursuant to this Notice of Exercise have been delivered
to the Holder as of such date.

                     To the extent the Warrant Shares are not able to be
delivered to the Holder via the DWAC system, please deliver certificates
representing the Warrant Shares to the Holder via reputable overnight courier
after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:


_____________________________________

_____________________________________

_____________________________________


 

Dated:                                                                                                                                      
    [Name of Holder]  
By:                                                                                                                                            


--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of February 28, 2014
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of LITHIUM EXPLORATION GROUP, INC. specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s), and appoints each such
person attorney to transfer the undersigned’s respective right on the books of
LITHIUM EXPLORATION GROUP, INC. with full power of substitution in the premises.

Transferees Percentage Transferred Number Transferred

Dated: ___________, ______


______________________________
[Transferor Name must conform to the name of
Holder as specified on the face of the Warrant]

By: ___________________________
Name: _________________________


Signed in the presence of:     (Name)     ACCEPTED AND AGREED:     [TRANSFEREE]
 
By:                                                                                                                                
Name:                                                                                                                           


--------------------------------------------------------------------------------